Title: To James Madison from Masters of American Vessels at Matanzas, 30 January 1807
From: Masters of American Vessels at Matanzas
To: Madison, James



Sir,
Matanzas, (Island of Cuba) Jan. 30, 1807.

The undersigned American citizens, now in this port, under the pressure of the most serious concern, conceive it our duty to address you on a subject deeply interesting to our feelings.  We are well aware that the constitutional organ, through which these communications ought to be made, is the consul or commercial agent, but as neither of these officers reside here, we are under the necessity of doing it ourselves.
The enclosed statement, to which we have affixed our signatures, we have examined and compared it with many corroborating circumstances, all of which came within our own knowledge and finding they so well agree, we hesitate not to express our opinion of its truth.
The act of exchanging the oar under similar circumstances, might have happened under directino of any one of us, and can be termed nothing more than accident, by no means bearing even the appearance of guilt.  The opposition made by the boat’s crew at the point, was no doubt improper; but it ought to be considered that it was the act of the men in the boat, and from our knowledge of the conduct of sailors, after being indulged with only a few hours on shore, we affirm that seldom any thing short of positive force will restrain them.
We therefore venture to express our opinion that the conduct of Francisco Preble, commandant of a gun boat, now stationed at Matanzas, in going on board an unarmed, inoffensive vessel, seizing the first officer and ignominiously bestowing upon him more than forty lashes was entirely upon his own responsibility, without the knowledge of his superior officers, and totally contrary to the laws of this country.
This unfortunate man was tried unheard, and this disgraceful punishment inflicted, without it being possible for the devoted victim to know the crime for which he suffered -- and what (if possible) added to the injury, the American flag was waving nearly over the head of the unhappy sufferer.  This unwarrantable proceeding calls particularly for national enquiry. With sentiments of esteem, Yours respectfully,
Signed by all the masters of American vessels, at Matanzas, at the preceding date.
